The opinion of the court was delivered, by
Read, J.
We have so lately gone over the list of cases beginning with Fisher v. Taylor, 2 Rawle 33, and ending with Brown v. Williamson’s Ex’rs., 12 Casey 338, in Barnett’s Appeal, 10 Wright 392, that it is unnecessary to repeat or discuss them. In the present case the trust was an active one, being to hold the remaining one half part of all the estate, real and personal, of the testatrix in trust for and to collect and receive the rents, issues, and interest thereof, and pay over the same to my son, Alexander T. Shankland, for and during all the term of his natural life, without being subject to his debts or liabilities. The legal estate was vested in the trustee, and no act of the cestui que trust could deprive him of it, or allow him to interfere *115with the collection of the income, and no creditor could touch the income or any interest which the cestui que trust had in it. Shankland could grant no life estate, and put the vendee in possession of it, for he had not the slightest power over the possession. This contract seems to have proceeded on the ground that Kuhn v. Newman destroyed this trust, and placed an unlimited life estate in the cestui que trust, discharged of all restrictions. As that case has been overruled, it is clear that Shankland can give no such estate as he contracted to sell, and the appellee is therefore not bound to take it, nor would a court of equity compel him to accept such a title.
Appeal dismissed, at the costs of the appellant.